Title: Enclosure V: Arthur St. Clair to the Inhabitants of Prairie du Rocher, 5 June 1790
From: St. Clair, Arthur
To: Inhabitants of Prairie du Rocher


            Enclosure VArthur St. Clair to the Inhabitants of Prairie du Rocher
            
              By The Governor.—
              Kaskaskias June 5th. 1790
            
            Mr. Beard, the Surveyor appointed to survey the Lands held by the Inhabitants at the Prairie du rocher, having executed that business as far as claimants appeared, is to be paid for his services at the rate of two dollars and a half per mile, reckoning upon one line in the length of each survey, and two dollars for each Lot in the Village. When that expence is defrayed, new concessions will be made out for the Proprietors as soon as possible.
            
              (signed) Arthut St. Clair
            
           